DENY and Opinion Filed September 22, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00410-CV

                IN RE THRESHER AND THRESHER, Relators

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-05644

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Schenck
      In this original proceeding, relators ask us to compel the trial court to vacate

its order striking their expert witness. Entitlement to mandamus relief requires

relators to show that the trial court clearly abused its discretion and that they lack an

adequate remedy by appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude that relators have

not shown they lack an adequate remedy. See In re Flores, No. 05-19-01058-CV,

2020 WL 2847531, at *1 (Tex. App.—Dallas June 2, 2020, orig. proceeding) (mem.

op.) (denying mandamus relief for orders striking experts because relators had
adequate remedy by appeal). Accordingly, we deny the petition for writ of

mandamus.


                                     /David J. Schenck/
                                     DAVID J. SCHENCK
                                     JUSTICE


210410F.P05




                                  –2–